Citation Nr: 0303530	
Decision Date: 02/28/03    Archive Date: 03/05/03

DOCKET NO.  96-10 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a disability rating higher than 10 percent for 
residuals of fracture of the left femur.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Senior Counsel




INTRODUCTION

The veteran had active military service from March 1969 to 
August 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which granted service connection for 
residuals of fracture of the left femur, with assignment of a 
10 percent disability rating.  The veteran now resides within 
the jurisdiction of the RO in Los Angeles, California.

This claim was previously remanded in a December 1998 Board 
decision.  The RO complied with the Remand instructions, and 
the claim is ready for appellate disposition.  The December 
1998 Board decision also granted a 10 percent rating for 
osteoarthritis of the low back.


FINDING OF FACT

The veteran's residuals of the in-service fracture of the 
left femur consist of subjective complaints of pain and 
shortening of the left leg, without limitation of motion or 
functional loss.


CONCLUSION OF LAW

The criteria for a disability rating higher than 10 percent 
for residuals of fracture of the left femur have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5255 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Duty to Assist

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  

With respect to VA's duty to notify, the rating decision on 
appeal, as well as the statement of the case (SOC) and 
supplemental statements of the case (SSOCs), together have 
adequately informed the veteran of the types of evidence 
needed to substantiate his claim.  Furthermore, the September 
2002 SSOC provided notice to the veteran of the VCAA and 
asked him to submit certain information.  In accordance with 
the requirements of the VCAA, the September 2002 SSOC 
informed the veteran what evidence and information VA would 
be obtaining.  The SSOC explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The RO explicitly 
informed the veteran that he was given 60 days to submit 
additional evidence or inform the RO of evidence he wanted 
considered.  No response was received.  Therefore, the Board 
finds that the Department's duty to notify has been fully 
satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

With respect to VA's duty to assist the veteran, there is no 
indication in the record that there is any existing, 
unobtained evidence that might aid this claim or that might 
be pertinent to this claim.  At no time has the veteran 
reported receiving treatment for this condition.  The Board 
notes that in accordance with the prior remand, the veteran 
was sent a letter in February 1999 asking him for information 
as to where he had been treated for this condition.  He did 
not respond.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
claimant.  Where the evidence of record does not reflect the 
current state of the claimant's disability, a VA examination 
must be conducted.  Reexamination will be requested whenever 
VA determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a).  Generally, reexaminations are required 
if it is likely that a disability has improved, if the 
evidence indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

The RO provided the veteran appropriate VA examinations in 
1999 and 2000.  There is no objective evidence indicating 
that there has been a material change in the severity of his 
service-connected condition since he was last examined.  
There are no records suggesting an increase in disability has 
occurred as compared to the last VA examination findings.  
The Board concludes there is sufficient evidence to rate the 
service-connected condition fairly.  See also VAOPGCPREC 11-
95 (the duty to assist does not require that a claim be 
remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted).


The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist him in accordance with the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  

B.  Legal Analysis

The Board has reviewed all the evidence of record, which 
consists of the veteran's contentions; his service medical 
records; and the reports of VA examinations conducted in 1999 
and 2000.  Another VA examination was conducted in 1996, but 
that report contains no findings relevant to this claim.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, it is not 
required to discuss each and every piece of evidence in a 
case.  The Board will summarize the relevant evidence where 
appropriate. 

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  
Since the veteran appealed the initial rating assigned for 
his left leg disorder, the entire body of evidence is for 
equal consideration.  Consistent with the facts found, the 
rating may be higher or lower for segments of the time under 
review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran is currently evaluated as 10 percent disabled for 
the residuals of the in-service left femur fracture under 
Diagnostic Code 5255.  The assigned 10 percent evaluation 
under Diagnostic Code 5255 requires malunion of the femur 
with slight knee or hip disability.  A 20 percent disability 
rating is warranted for malunion of the femur with moderate 
knee or hip disability.

In determining the severity or extent of knee or hip 
disability, several other diagnostic codes are pertinent.  VA 
regulations define normal range of motion for the hip as 
flexion from zero to 125 degrees and abduction from zero to 
45 degrees.  38 C.F.R. § 4.71, Plate II.  Where extension of 
the thigh is limited to five degrees, a 10 percent rating is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5251.  Where 
flexion of the thigh is limited to 45 degrees, a 10 percent 
rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5252.  A 20 percent rating requires limitation of thigh 
flexion to 30 degrees.  Id.  Where rotation of the thigh is 
impaired, with inability to toe-out more than 15 degrees, or 
where adduction of the thigh is impaired, with inability to 
cross the legs, a 10 percent rating is warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5253.  A 20 percent rating requires 
limitation of abduction of the thigh with motion lost beyond 
10 degrees.  Id.  

Knee disability can be manifested by limitation of leg 
flexion or extension.  VA regulations define normal range of 
motion for the knee as flexion from zero to 140 degrees and 
extension to zero degrees.  38 C.F.R. § 4.71, Plate II.  
Limitation of flexion to 45 degrees warrants a 10 percent 
rating, and limitation of flexion to 30 degrees is needed for 
a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  Limitation of extension to 10 degrees warrants a 10 
percent rating, and limitation of extension to 15 degrees is 
needed for a 20 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  Knee disability can also be manifested 
by subluxation or lateral instability, warranting a rating 
under Diagnostic Code 5257.

Also potentially relevant to the veteran's condition is 
Diagnostic Code 5275 for shortening of the bones of the lower 
extremity.  For shortening between 11/4" and 2", a 10 percent 
rating is assigned.  A 20 percent rating requires shortening 
between 2" and 21/2".  However, this rating cannot be 
combined with other ratings for fracture of the same 
extremity.  In other words, the veteran can be assigned a 
disability rating for shortening of the left leg or a 
disability rating for the other residuals resulting from the 
fracture (such as knee or hip disability), but he cannot be 
assigned two ratings.  See 38 C.F.R. § 4.14 (evaluation of 
the same disability under different diagnostic codes is 
prohibited).

In this case, the medical evidence does not show that any of 
the criteria have been met under any of the above diagnostic 
codes for a rating higher than 10 percent.  The veteran has 
full range of left leg, knee, and hip motion.  He does not 
have subluxation or instability of the knee.  X-rays do not 
show malunion or nonunion of the femur.  Without such 
findings, the Board cannot conclude that the veteran has any 
more than slight hip or knee disability as a result of the 
femur fracture.  He does have shortening of the left leg, the 
extent of which is not clear since the record shows 
measurements ranging from 3/4" to 13/4".  Regardless, it has 
not been suggested that he has at least two inches of 
shortening which would be needed for a higher rating.

In evaluating the veteran's claim for a higher rating, the 
Board must consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f).

However, in this case, there is no evidence suggesting that 
the veteran has any functional loss as a result of the left 
femur fracture.  In 1999, it was noted that he was working as 
a mail carrier, with no time lost from work due to the left 
leg condition.  The examiner noted the veteran was doing 
quite well with no restrictions.  The veteran's leg length 
discrepancy was noted to be well managed with a shoe lift.  
Although the 2000 VA examination indicated that the veteran 
is now working as a supervisor, it was also noted that he 
walks several miles several times per week.  The veteran's 
only complaint concerning the left leg was occasional aching.  
The examiner noted the veteran was able to do all his normal 
activities.  There is no evidence of disuse.  The veteran has 
no atrophy of the left thigh or leg, indicating that he is 
able to use the leg normally and equivalent to his use of the 
nonservice-connected right leg.

The veteran's complaints of pain have been considered.  It is 
the intention of the rating schedule to recognize actually 
painful joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. 
§ 4.59.  That requirement has been met in this case with the 
assigned 10 percent rating.  In light of the minimal 
objective findings, the Board finds that the 10 percent 
disability rating adequately compensates the veteran for any 
pain and functional loss he may experience when using his 
left leg.  There is no reasonable doubt that can be resolved 
in the veteran's favor because there is no indication that 
any of the criteria for a higher rating are present.  The 
Board has considered whether a higher rating can be granted 
under other potentially applicable diagnostic codes, as 
discussed above; however, the preponderance of the evidence 
is against assignment of a higher rating.  Although this is a 
Fenderson situation and the veteran could, therefore, be 
assigned staged ratings for his left leg disorder, that would 
not be appropriate.  The medical evidence shows a consistent 
level of disability, and consequently a 10 percent rating is 
warranted from the date of claim.


ORDER

Entitlement to a disability rating higher than 10 percent for 
residuals of fracture of the left femur is denied.


	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

